Exhibit 99.1 INCOME FUND EIGHT A L.P. PORTFOLIO OVERVIEW SECOND QUARTER 2007 ICON Income Fund Eight A L.P. - Second Quarter 2007 Portfolio Overview - Dear Partner of ICON Income Fund Eight A L.P.: ICON Income Fund Eight A L.P. (“Eight A”) raised $75,000,000 commencing with its initial offering on September 23, 1998 through the closing of the offering on May 17, 2000.As of June 30, 2007, Eight A had 735,232 limited partnership units outstanding.During the reporting period, Eight A continued to function in its Liquidation Period and no additional partners have been admitted since such date. During the Fall of 2005, Eight A entered its Liquidation Period, during which its assets are being sold in the ordinary course of its operations.The leased equipment in Eight A’s portfolio is comprised of two types of leases: (i) growth leases, where the rental cash flows have been assigned or pledged to a lender, and (ii) income leases, where Eight A retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Eight A to retain an interest in the future value of the equipment on a leveraged equity basis.Eight A’s general partner, ICON Capital Corp. (the “General Partner”), expected that the future value of the equipment in growth leases would be greater than Eight A’s initial cash investment. Cash generated from these investments has facilitated Eight A’s distributions to investors.The availability of cash used for distributions to limited partners depends on the requirements for expenses and reserves. News Covering the Reporting Period Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it broadened the scope and reach of its VoIP services for customers around the world by extending its Global Crossing VoIP Local Service to six more European countries and three in Latin America.(Source:Global Crossing press release, dated June 7, 2007) Neither Eight A nor the General Partner accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Portfolio Overview Eight A’s leased equipment portfolio is comprised of investments made both directly and indirectly through joint ventures with its affiliates.As of June 30, 2007, Eight A’s portfolio consisted primarily of: Income leases ·Manufacturing equipment subject to a thirty-six month lease with PlayCore Wisconsin, Inc.The equipment is used in the manufacture of playground equipment and backyard products for consumer and commercial markets such as municipalities, parks, recreation departments, schools and other institutions.The purchase price of the equipment was approximately $4,000,000.The lease is scheduled to expire on December 31, 2008. ·State-of-the-art telecommunications equipment that Eight A, along with certain of its affiliates, acquired from various vendors.The equipment is subject to a forty-eight month lease with Global Crossing, which is scheduled to expire on March 31, 2010.Eight A purchased its 8% ownership interest in the entity that owns the equipment for approximately $2,000,000. Growth leases ·A 0.8% interest in the rights to profits, losses and cash flows from an entity that owns a 50% interest in a mobile offshore drilling rig subject to lease with Rowan Companies, Inc.In November 2004, Eight A acquired its interest for $200,000. Unguaranteed Residual Interests Eight A also has a $1,997,000 investment in an unguaranteed residual interest in a separate offshore drilling rig subject to lease with Rowan Companies, Inc. -1- Asset Dispositions On June 25, 2007, Eight A, through its wholly-owned subsidiary, sold all of its rights in a tugboat (M/V Michigan) and oil barge (Great Lakes) to an unrelated third party for approximately $9,260,000.The vessels were chartered to Keystone Great Lakes through January 2008.These vessels were purchased for approximately $12,923,000, of which approximately $5,628,000 was paid by Eight A and the balance was comprised of non-recourse debt.Approximately $4,055,000 of the sale proceeds were paid to the lender to satisfy the outstanding debt and Eight A recognized a gain on the sale of approximately $2,455,000. 10% Status Report As of the end of the reporting period, Eight A’s investment in unguaranteed residual of an offshore drilling rig is Eight A’s only asset that individually constitutes at least 10% of the aggregate purchase price of Eight A’s asset portfolio.As of June 30, 2007, to the best of the General Partner’s knowledge, the drilling rig is in good working order. The charter with Rowan Companies, Inc. is scheduled to expire in June 2008. Distribution Analysis As mentioned above, during the Fall of 2005, Eight A entered into its Liquidation Period.From the start of the Liquidation Period through August 2006, Eight A continued to make monthly distributions at a rate of 5.375% per annum.As of September 1, 2006, Eight A reduced its distribution rate to 3.5% per annum.Cash available for distributions was generated substantially through cash from operations.From the inception of the offering period, Eight A has made 105 monthly distributions to its limited partners.During the first six months of 2007, Eight A paid to its limited partners $4,272,315 in cash distributions.As of June 30, 2007, a $10,000 investment made at the initial closing would have received $7,407 in cumulative distributions representing a return of approximately 74% of such initial investment. Fund Summary Offering Period 9/23/1998 – 5/17/2000 Size of offering $75,000,000 Original No. of Investors 2,906 Outlook and Overview The offshore rig leased to Rowan Companies, Inc., scheduled to expire in June 2008, is the next lease scheduled to expire.As of June 30, 2007, Eight A had $5,875,918 in cash and cash equivalents on hand.Substantially all of Eight A’s cash flows will be derived from income leases and residual realizations.On a monthly basis, Eight A deducts from such cash flows recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to investors. -2- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets ASSETS June 30, 2007 December 31, (unaudited) 2006 Cash and cash equivalents $ 5,875,918 $ 283,188 Investments in finance leases: Minimum rents receivable 2,412,000 3,278,319 Estimated unguaranteed residual values 200,000 200,000 Initial direct costs, net 69,408 92,544 Unearned income (257,855 ) (450,161 ) Net investments in finance leases 2,423,553 3,120,702 Investments in operating leases: Equipment, at cost - 26,521,700 Accumulated depreciation - (14,392,245 ) Net investments in operating leases - 12,129,455 Investments in joint ventures 3,531,470 3,718,407 Equipment held for sale, net - 44,933 Other assets, net 220,277 1,721,706 Total assets $ 12,051,218 $ 21,018,391 LIABILITIES AND PARTNERS' EQUITY Liabilities: Notes payable - non-recourse $ - $ 6,618,975 Accrued interest payable - non-recourse - 354,914 Accounts payable and accrued expenses 395,372 339,588 Due to General Partner and affiliates 381,322 518,986 Minority interest - 418,241 Total liabilities 776,694 8,250,704 Commitments and contingencies Partners' equity: General Partner (535,220 ) (520,288 ) Limited Partners (735,232 units outstanding, $100 per unit original issue price) 11,809,744 13,287,975 Total partners' equity 11,274,524 12,767,687 Total liabilities and partners' equity $ 12,051,218 $ 21,018,391 -3- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Income (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenue: Rental income $ 160,092 $ 1,809,063 $ 1,969,156 $ 3,618,127 Finance income 88,897 167,085 192,306 373,566 Income from investments in joint ventures 52,928 57,219 106,921 104,081 Net gain on sales of equipment 2,460,629 - 1,548,969 - Interest and other income 9,917 38 11,212 27,900 Total revenue 2,772,463 2,033,405 3,828,564 4,123,674 Expenses: Depreciation and amortization 13,711 555,360 567,642 1,926,043 Interest 71,236 137,651 180,474 305,400 Management fees - General Partner - - - 174,711 Administrative expense reimbursements - General Partner - - - 139,079 General and administrative 95,273 153,095 244,747 283,137 Impairment loss - 141,940 - 141,940 Minority interest - 97,631 13,393 110,751 Total expenses 180,220 1,085,677 1,006,256 3,081,061 Net income $ 2,592,243 $ 947,728 $ 2,822,308 $ 1,042,613 Net income allocable to: Limited Partners $ 2,566,321 $ 938,251 $ 2,794,085 $ 1,032,187 General Partner 25,922 9,477 28,223 10,426 $ 2,592,243 $ 947,728 $ 2,822,308 $ 1,042,613 Weighted average number of limited partnership units outstanding 735,232 735,232 735,232 735,633 Net income per weighted average limited partnership unit $ 3.49 $ 1.28 $ 3.80 $ 1.40 -4- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity Year Ended December 31, 2006 and for the Three and Six Months Ended June 30, 2007 (unaudited) Limited Partner Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, January 1, 2006 736,882 $ 13,676,869 $ (517,128 ) $ 13,159,741 Limited partnership units redeemed (1,650 ) (77,210 ) - (77,210 ) Cash distributions to partners - (3,496,273 ) (35,328 ) (3,531,601 ) Net income - 3,184,589 32,168 3,216,757 Balance, December 31, 2006 735,232 13,287,975 (520,288 ) 12,767,687 Cash distributions to partners - (643,328 ) (6,500 ) (649,828 ) Net income - 227,764 2,301 230,065 Balance, March 31, 2007 735,232 12,872,411 (524,487 ) 12,347,924 Cash distributions to partners - (3,628,987 ) (36,656 ) (3,665,643 ) Net income - 2,566,321 25,922 2,592,243 Balance, June 30, 2007 735,232 $ 11,809,745 $ (535,221 ) $ 11,274,524 -5- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, (unaudited) 2007 2006 Cash flows from operating activities: Net income $ 2,822,308 $ 1,042,613 Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (1,969,156 ) (3,618,127 ) Finance income (192,306 ) (373,566 ) Net gain on sales of equipment (1,548,969 ) - Income from investments in joint ventures (106,921 ) (104,081 ) Depreciation and amortization 567,642 1,926,043 Interest expense on non-recourse financing paid directly to lenders by lessees 180,474 305,400 Impairment loss - 141,940 Minority interest 13,393 110,751 Changes in operating assets and liabilities: Collection of principal - non-financed receivables 866,319 1,311,880 Other assets (16,956 ) 34,735 Due to General Partner and affiliates, net (137,664 ) 120,324 Accounts payable and other liabilities 43,963 (139,376 ) Net cash provided by operating activities 522,127 758,536 Cash flows from investing activities: Proceeds from sales of equipment 9,518,116 21,561 Distributions received from joint ventures 293,958 210,143 Net cash provided by investing activities 9,812,074 231,704 Cash flows from financing activities: Cash distributions to partners (4,315,471 ) (1,990,441 ) Distributions to joint ventures (426,000 ) - Redemption of limited partnership units - (77,210 ) Due to General Partner and affiliates, net - 15,000 Net cash used in financing activities (4,741,471 ) (2,052,651 ) Net increase (decrease) in cash and cash equivalents 5,592,730 (1,062,411 ) Cash and cash equivalents, beginning of the period 283,188 1,534,864 Cash and cash equivalents, end of the period $ 5,875,918 $ 472,453 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 18,688 $ - Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by third parties $ 7,154,362 $ 3,138,048 -6- Transactions with Related Parties Prior to April 1, 2006, in accordance with the terms of the Limited Partnership Agreement, Eight A paid the General Partner (i) management fees ranging from 1% to 7% based on a percentage of the rental payments received either directly by Eight A or through joint ventures and (ii) acquisition fees of 3% calculated based on the gross value of Eight A’s acquisition transactions.In addition, the General Partner was reimbursed for administrative expenses incurred by it in connection with Eight A's operations.Although the General Partner continues to provide services, effective April 1, 2006, the General Partner waived its rights to future management fees and administrative expense reimbursements. The General Partner performs certain services relating to the management of Eight A’s equipment leasing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaison with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by the General Partner and necessary to Eight A’s operations.These costs include the General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to Eight A based upon the percentage of time such personnel dedicate to Eight A.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in the General Partner. The General Partner also has a 1% interest in Eight A’s profits, losses, cash distributions and distribution proceeds. Eight A paid distributions to the General Partner of $43,156 during the six months ended June 30, 2007 and $35,328 for the year ended December 31, 2006. The General Partner’s interest in Eight A’s net income for the three months ended June 30, 2007 and 2006 was $25,922 and $9,477, respectively.The General Partner’s interest in Eight A’s net income for the six months ended June 30, 2007 and 2006 was $28,223 and $10,426, respectively. Eight A paid the General Partner $190,000 in March 2007, for an amount that was previously advanced in 2006. At June 30, 2007, Eight A has a payable to the General Partner of approximately $374,000. Fees and other expenses charged to operations by Eight A and paid or accrued to the General Partner or its affiliates for the six months ended June 30, 2007 and 2006 were as follows: Six Months Ended June 30, (unaudited) Entity Capacity Description 2007 2006 ICON Capital Corp. General Partner Management fees $ - $ 174,711 ICON Capital Corp. General Partner Administrative expense reimbursements - 139,079 $ - $ 313,790 *Limited Partners may obtain a summary of administrative expense reimbursements upon request. Your participation in Eight A is greatly appreciated and we look forward to sharing future successes. Sincerely, ICON Capital Corp., General Partner Thomas W. Martin Chairman, Chief Executive Officer and President ICON is committed to protecting the privacy of its investors in compliance with all applicable laws.Please be advised that, unless required by a regulatory authority such as the NASD or ordered by a court of competent jurisdiction, ICON will not share any of your personally identifiable information with any third party. -7- Forward-Looking Information - Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, or the PSLRA.These statements are being made pursuant to PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases ofsimilar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside of our control that may cause actual results to differ materially from those projected. Additional Required Disclosure To fulfill our promises to you we are required to make the following disclosures when applicable: A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you. It is typically filed either 45 or 90 days after the end of a quarter or year, respectively. Usually this means a filing will occur on or around March 30, May 15, August 15, and November 15 of each year. It contains financial statements and detailed sources and uses of cash plus explanatory notes. You are always entitled to these reports. Please access them by: • Visiting www.iconcapital.com or • Visiting www.sec.gov or • Writing us at: PO Box 192706, San Francisco, CA94119-2706 We do not distribute these reports to you directly in order to keep Eight A’s expenses down as the cost of mailing this report to all investors is significant. Nevertheless, the reports are immediately available on your request. -8-
